DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 7-15, in the reply filed on 23 March 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
Claim 7 recites “wherein, beginning from the liquid input end to the hydrogen water output end, a liquid input section, a pressuring section, a draining and mixing section, a decompressing section and a hydrogen water output section are sequentially formed in the main body”.   In the instant specification, convergent pipe section “B” is designated a pressuring section and divergent section “D” is designated a decompressing section.  However, according to the Bernoulli equation, a convergent pipe decreases pressure and a divergent pipe increases pressure.  Therefore, the scope of the above quoted recitation involving the terms “pressuring section” and “decompressing section” is indefinite.   
In claim 7, lines 3-4, “comprises … are” is ungrammatical.  
In claim 7, the phrase “a portion which the hydrogen gas input section is connect to the draining and mixing section forms a hydrogen gas inlet” is ungrammatical.  
In claim 7, the recitation of “a portion which the hydrogen gas input section is connected to the draining and mixing section forms a hydrogen gas inlet; wherein the liquid input end of the hydrogen water generator is connected to the water supply device, the hydrogen gas input end of the hydrogen water generator is connected to the hydrogen gas production device, after water provided by” , especially the word “after”, makes unclear if the recited connections are required or an aspect of an intended process of using. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 7 recites “wherein, beginning from the liquid input end to the hydrogen water output end, a liquid input section, a pressuring section, a draining and mixing section, a decompressing section and a hydrogen water output section are sequentially formed in the main body”.   In the instant specification, convergent pipe section “B” is designated a pressuring section and divergent section “D” is designated a decompressing section.  However, according to the Bernoulli equation, a convergent pipe decreases pressure and a divergent 
Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claim 7 recites “wherein, beginning from the liquid input end to the hydrogen water output end, a liquid input section, a pressuring section, a draining and mixing section, a decompressing section and a hydrogen water output section are sequentially formed in the main body”.   In the instant specification, convergent pipe section “B” is designated a pressuring section and divergent section “D” is designated a decompressing section.  However, according to the Bernoulli equation, a convergent pipe decreases pressure and a divergent pipe increases pressure.  As applicant only provides structures that perform opposite the recited “pressuring” and “decompressing” functions according to the Bernoulli principle, the application as filed does not enable the invention as claimed.  Note also that claim 7 explicitly recites “is pressured by the pressuring section … and decompressed by the decompressing section”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Claim 7 recites “wherein, beginning from the liquid input end to the hydrogen water output end, a liquid input section, a pressuring section, a draining and mixing section, a decompressing section and a hydrogen water output section are sequentially formed in the main body”.   In the instant specification, convergent pipe section “B” is designated a pressuring section and divergent 
Consideration with Regarding to the Prior Art
While the aspects of the claimed invention which contradict the Bernoulli equation are not disclosed by the prior art, and therefore an art-based rejection would not be appropriate, to facilitate prosecution an attempt to identify the closest prior has been made.  Matsuka et al. (US 2010/0219260) discloses a generator comprising a hydrogen gas production device (see [0026]), a water supply device (see [0063]) and a hydrogen water generator (1), the hydrogen water generator comprising a main body (see Figs. 1-3), a liquid input end (the upstream end of “2”), a hydrogen water output end (a downstream end of “7”) respectively disposed on two opposite ends of the main body, a hydrogen input end (an upstream end of “3”) is disposed between the liquid input end and the hydrogen water output end (see Figs. 1-3), wherein, beginning from the liquid input end to the hydrogen water output end, a liquid input section (2), a convergent section (see Figs. 1-3), a draining and mixing section (see Figs. 1-3), a divergent section (see Figs. 1-3), and a hydrogen water output section (7) are sequentially formed in the main body, a hydrogen input section (3) is formed between the hydrogen gas input end and the draining and mixing section, and a portion by which the hydrogen gas input section is connected to the draining and mixing section forms a hydrogen gas inlet (see Figs. 1-3).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774